UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                         CONN, HOFFMAN, and GIFFORD
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                       Specialist RODNEY A. HORNE, JR.
                        United States Army, Appellant

                                ARMY 20090892

                          Headquarters, Fort Lewis
                       Kwasi L. Hawks, Military Judge
             Colonel Mitchell R. Chitwood, Staff Judge Advocate


For Appellant:  Major Timothy M. Thomas, JA (argued); Colonel Mark
Tellitocci, JA; Lieutenant Colonel Matthew M. Miller, JA; Major Grace M.
Gallagher, JA; Major Timothy M. Thomas, JA (on brief).

For Appellee:  Major Lisa Gumbs, JA (argued); Colonel Norman F. J. Allen,
III, JA; Lieutenant Colonel Martha L. Foss, JA; Major Lisa Gumbs, JA (on
brief).


                                6 August 2010

                     -----------------------------------
                             SUMMARY DISPOSITION
                     -----------------------------------
Per Curiam:

      On 9 March 2010, this court issued a decision affirming the findings
of guilty and sentence.  On 15 March 2010, we reconsidered and vacated the
decision affirming the findings and sentence.  The parties subsequently
briefed and argued the following error:


           WHETHER THE ACTING COMMANDER, FORT LEWIS, HAS ANY UCMJ AUTHORITY
           DESIGNATED BY THE SECRETARY OF THE ARMY, AND WHETHER HE HAD
           JURISDICTION IN APPELLANT’S CASE.


      Pursuant to Article 22, UCMJ, [10 U.S.C. 822] the Secretary of the
Army appointed the Commander, Fort Lewis, a general court-martial convening
authority, and at all time legally relevant to appellant's case, Brigadier
General (BG) Jeff W. Mathis, III was serving as the Acting Commander, Fort
Lewis. The instant case was properly convened, by the convening authority
who continued as the convening authority throughout the case, and there is
no jurisdictional error in this case.  See United States v. Smith, __ M.J.
__ (Army Ct. Crim. App. 5 August 2010).

      On consideration of the entire record, including consideration of the
issue specified by the appellant, we hold the findings of guilty and the
sentence as approved by the convening authority correct in law and fact.
Accordingly, those findings of guilty and the sentence are AFFIRMED.


                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court